Name: Commission Regulation (EEC) No 3611/85 of 19 December 1985 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 344/24 Official Journal of the European . Communities 21 . 12. 85 COMMISSION REGULATION (EEC) No 3611/85 of 19 December 1985 on the supply of various lots of skimmed-milk powder as food aid Whereas, therefore, supply should be effected in accor ­ dance with the rules laid down in Commission Regula ­ tion (EEC) No 1354/83 of 17 May 1983, laying down general rules for the mobilization and supply of skim ­ medmilk powder, butter and butteroil as food aid (6), amended by Regulation (EEC) No 1886/83 Q ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising there ­ from should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular Article 3(1 ), first subpara ­ graph, Having regard to Council Regulation (EEC) No 1278/84 of 7 May 1984 laying down implementing rules for 1984 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (2), Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (3), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (4), as last amended by Regula ­ tion (EEC) No 1298/85 (5), and in particular Article 7(5) thereof, Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 2 812 tonnes of skimmed-milk powder to be supplied fob , cif or free at destination ; HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83 , supply skim ­ med-milk powder as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14 . 12 . 1982, p. 1 . 2 OJ No L 124, 11 . 5 . 1984, p. 1 . ( 3) OJ No L 54, 23 . 2 . 1985, p . 1 . 0 OJ No L 148 , 28 . 6 . 1968 , p . 13 . 5 OJ No L 137, 27 . 5 . 1985 , p . 5 . (6) OJ No L 142, 1 . 6 . 1983; p . 1 . 0 OJ No L 187, 12 . 7 . 1983, p . 29 . 21 . 12. 85 Official Journal of the European Communities No L 344/25 ANNEX Notice of invitation of tender (') Description of the lot A B C 1985 Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 WFP Mozambique fob 40 tonnes 40 tonnes 45 tonnes Community market United Kingdom 1 . Programme : (a) legal basis (b) purpose 2. Recipient 3 . Country of destination 4. Stage and place of delivery 5. Representative of the recipient (2) (3) 6 . Total quantity 7. Origin of the skimmed-milk powder 8 . Intervention agency 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the pack ­ aging 12. Shipment period 13 . Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous Annex I B to Regulation (EEC) No 1354/83 25 kg as in point 4.2 of Annex I B of Regulation (EEC) No 1354/83 'MOZAMBIQUE 0238202 / ACÃ AO DO PROGRAMA ALIMENTAR MUNDIAL / NACALA' MAPUTO' BEIRA' Before 10 February 1986 The costs of supply are determined by the United Kingdom intervention agency in accordance with Article 15 of Regulation (EEC) No 1 354/83 (4) No L 344/26 Official Journal of the European Communities 21 . 12. 85 Description of the lot D 1 . Programme : 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 25 October 1984 2. Recipient 3 . Country of destination | Tanzania 4. Stage and place of delivery cif Dar-es-Salaam 5. Representative of the recipient Embassy of Tanzania, Avenue Louise 363, B-1050 Brussels, Tel : 640 65 00 Telex : 63616 TANREP Brussels 6 . Total quantity 1 200 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 July 1985 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'TO THE UNITED REPUBLIC OF TANZANIA' 12. Shipment period Before 10 March 1986 13 . Closing date for the submission of tenders 27 January 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 25 March 1986 10 February 1986 15. Miscellaneous (4) 21 . 12. 85 Official Journal of the European Communities No L 344/27 Description of the lot E 1 . Programme : 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 13 December 1984 2 . Recipient 3 . Country of destination | Pakistan 4. Stage and place of delivery cif Karachi 5 . Representative of the recipient Mr G. Kadir Dakham , Mission du Pakistan auprÃ ¨s des CE, 47 B-Avenue Delleurs, 1170 Bruxelles Telex : 61816 PAREP B 6 . Total quantity 820 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency  9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'FREE DISTRIBUTION' 12 . Shipment period Before 10 March 1986 13 . Closing date for the submission of tenders 27 January 1986 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/ 83 : (a) shipment period (b) closing date for the submission of tenders Before 25 March 1986 10 February 1986 15 . Miscellaneous (4) No L 344/28 Official Journal of the European Communities 21 . 12. 85 Description of the lot F 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient WFP 3 . Country of destination Egypt 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6 . Total quantity 60 tonnes 7. Origin of the skimmed milk powder Intervention stock 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics Entry into intervention stock after 1 July 1985 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'EGYPT 0249900 / ACTION OF THE WORLD FOOD PROGRAMME / ALEXANDRIA' 12. Shipment period Before 10 February 1986 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) 21 . 12. 85 Official Journal of the European Communities No L 344/29 Description of the lot G 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient WFP 3 . Country of destination Algeria 4 . Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 205 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks French 9 . Specific characteristics Entry into intervention stock after 1 July 1985 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'ALGERIE 2789 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / ALGER' 12 . Shipment period Before 10 February 1986 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) No L 344/30 Official Journal of the European Communities 21 . 12. 85 Description of the lot H 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient WFP 3 . Country of destination Tanzania 4 . Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 175 tonnes 7 . Origin of the skimmed milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 July 1985 10 . Packaging 25 kilograms (5) 1 1 . Supplementary markings on the packaging 'TANZANIE 2298 / ACTION OF THE WORLD FOOD PROGRAMME / DAR-ES-SALAAM' 12 . Shipment period Before 10 February 1986 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the German intervention agency in accor ­ dance with Article 15 of Regulation (EEC) No 1 354/83 (4) 21 . 12. 85 Official Journal of the European Communities No L 344/31 Description of the lot I 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient WFP 3 . Country of destination Tunisia 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6. Total quantity 227 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 July 1985 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'TUNISIE 2518 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / TUNIS' 12. Shipment period Before 10 March 1986 13 . Closing date for the submission of tenders 27 January 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 25 March 1986 10 February 1986 15. Miscellaneous 0) No L 344/32 Official Journal of the European Communities 21 . 12. 85 Notes (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. ( 2) See the list published in the Official Journal of the European Communities No C 229 of 26 August 1983, page 2 . (3 ) The successful tenderer shall contact the recipient as soon as possible, for the necessary shipping documents . (4) Commission delegate to be contacted by successful tenderer : see list published in the Official Journal of the European Communities No C 227 of 7 September 1985, page 4 . 0 To be delivered on standard pallets  40 bags each pallet  wrapped in shrunk plastic cover.